Citation Nr: 0832091	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-21 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for a lumbar spine 
disability, to include spondylolisthesis, scoliosis, 
spondylosis, and degenerative disc disease.  

3.  Entitlement to service connection for a chronic skin 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1965 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  A hearing was held at the RO before the 
undersigned Veterans Law Judge in July 2008.  

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Chronic cervical and lumbar spine disorders were not present 
until many years after service, and the preponderance of the 
evidence shows that the veteran's current spine disorders are 
not related to any incident in service.  


CONCLUSION OF LAW

Chronic disorders of the cervical and lumbar spine were not 
incurred in or aggravated by service, and arthritis of the 
spine may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to a claimant 
regarding establishing entitlement to benefits, and a duty to 
assist with the development of evidence.  Initially, the 
Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in February 
2003, December 2003 and March 2006 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The veteran's initial 
duty-to-assist letter was provided before the adjudication of 
his claim.  The Board also notes that in the March 2006 
letter additional notice was provided regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records have been obtained.  The veteran's 
post-service treatment records have also been obtained.  The 
veteran has had a hearing and a VA examination.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he sustained an injury to his spine 
in service as a result of an aircraft crash landing in 1967.  
He presented testimony to this effect during the hearing held 
in July 2008.  

The veteran's service medical records show that he was seen 
for a complaint of back pain with LS muscle spasm in February 
1967 (though no history of a crash landing injury was noted).  
He was prescribed medication.  He also reported a complaint 
of back pain in March 1967 while being treated dysuria.  
Subsequent service medical treatment records, however, are 
entirely negative for references to complaints, findings or 
diagnoses of a back or neck disorder.  The report of a 
medical history given by the veteran in August 1968 for the 
purpose of separation from service shows that the veteran 
denied having a history of recurrent back pain.  The report 
of a medical examination conducted at that time shows the 
clinical evaluation of the spine was normal.  

The earliest post service medical records pertaining to back 
problems are from many years after service and do not contain 
any competent medical opinion that the back problems are 
related to service.  On the contrary, many of the records 
contain history indicating that the disorder had onset many 
years after service.  For example, a private medical 
treatment record from the Sparrow Hospital dated in January 
1997 reflects that the veteran presented with complaints of 
back pain for three and a half years since a work accident.  
It was also noted that he was subsequently involved in an 
auto accident.  

A Social Security Administration pain questionnaire from 
November 2000 reflects that the veteran reported having pain 
in his back that started in 1996.  Similarly, the report of 
an examination conducted in connection with a claim for 
Social Security Administration benefits noted a history of 
being involved in an auto accident in 1996 which caused hip 
and leg pain and resulted in a laminectomy in 1997.

Finally, the veteran was afforded a VA spine examination in 
May 2005.  The examiner reviewed the claims file and 
conducted an examination.  Following examination, the 
diagnoses were (1) lumbar spondylosis; (2) Lumbar 
spondylolisthesis, (3) lumbar and thoracic scoliosis; and (4) 
lumbar degenerative disc disease.  The examiner stated that 
he did not have a clear notion as to what the etiology of the 
pain was.  Nevertheless, the examiner conclude that he did 
not believe that the veteran's back was related to his 
military service.  

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the contention that the veteran currently has a cervical or 
lumbar spine disorder which is related to service.  The 
service medical records show that the veteran's spine did not 
sustain any significant injury, and the service medical 
records reflect that any symptoms of back pain resolved prior 
to separation from his first period of service (at which time 
he denied back pain and clinical evaluation was normal).  A 
chronic disorder of the spine such as arthritis or 
spondylosis was not diagnosed during service.  The earliest 
post service treatment reflecting the presence of the current 
back and neck problems were not until many years after 
service.  This absence of continuity weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
deciding a service connection claim).  To the extent that the 
veteran's testimony may be interpreted as suggesting 
continuity of symptomatology of a spine disorder since 
service, the Board finds that such testimony is outweighed by 
the contemporaneous medical histories which he gave in 
service in which he denied having recurring back pain.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in some very recent medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995), the Court held that 
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence"...[and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

Most importantly, there is only one competent medical opinion 
which is of record and it weighs against a conclusion that 
the veteran's current spine disorder is related to service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  Accordingly, the Board concludes that the 
current cervical and lumbar spine disorders were not incurred 
in or aggravated by service, and arthritis of the spine may 
not be presumed to have been incurred in service.  


ORDER

1.  Service connection for degenerative disc disease of the 
cervical spine is denied.

2.  Service connection for lumbar spine disability is denied.  


REMAND

The Board finds that the remaining claim for service 
connection for a skin disorder must be remanded because the 
requirements of the VCAA have not been met.  The Board's 
review of the claims file reveals that additional evidence 
exists which has not been obtained.  In this regard, the 
Board notes that the veteran reported during the hearing held 
in July 2008 that he received treatment for the claimed skin 
disabilities by a private physician named Dr. Dale in 
Lansing, Michigan, and that he was currently being treated at 
a VA facility.  Such records might contain information 
relevant to the current claim.  Efforts to obtain such 
records should be accomplished.

The Board also notes that the VCAA requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  The Board notes that 
although the veteran was afforded a VA examination previously 
in May 2005, his skin disorder was apparently in remission at 
that time, and no nexus opinion was given.  The Board notes, 
however, that the veteran has reported having recent 
treatment for a skin disorder, and he has presented a medical 
opinion dated in October 2003 which is to the effect that it 
is highly likely that the veteran has dermatitis which is 
related to Agent Orange exposure.  In addition, several 
service medical records contain references to skin problems, 
such as urticaria.  Thus, in the present case, there is 
medical evidence showing a current disability, presumptive 
evidence of an injury or disease in service, and a VA opinion 
indicating a possible relationship to current disability.  In 
light of these factors, the Board concludes that an 
examination is required to determine the likelihood that the 
current problems are related to service.  See McLendon v 
Principi, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for a 
skin disorder.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA  
examination to determine the nature and 
etiology of any skin disabilities which 
the veteran may currently have.  The 
claims folder, including the service 
medical records should be made available 
to and reviewed by the examiner before 
the examination.  The examiner should 
record the full history of the claimed 
disorders.  The examiner should 
specifically comment as to the likelihood 
that any currently found disability is 
related to the skin problems noted in 
service medical records or to exposure to 
herbicides in Vietnam.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If any report is 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


